Broyles, C. J.
1. There was no material variance between the allegations of the indictment and' the proof because the indictment charged seduction of “Ila” Weaver, while the evidence showed that the name of the female in question was “Ira” Weaver. The names 11a and Ira are idem sonans. Roland v. State, 127 Ga. 401 (56 S. E. 412); Watkins v. State, 18 Ga. App. 500 (89 S. E. 624); Johnson v. State, 7 Ga. App. 551 (67 S. E. 224). This ruling disposes of special grounds 1, 2, 3, 4, 5, and 9 of the motion for a new trial.
2. One charged with seduction, and found guilty of adultery and fornication only, will not be heard to complain of alleged errors which could have been prejudicial to him only in the event of his having been convicted of seduction. Moulton v. State, 18 Ga. App. 285 (3) (89 S. E. 341). Under this ruling there is no merit in special grounds 6 and 8 of the motion for a new trial.
3. The remaining special ground (No. 7) of the motion for a new trial is not complete and understandable within itself.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


IaJcb and Bloodioorth, J.J., concur.

J. A. Drake, for plaintiff in error.
B. T. Castellón>, solicitor-general, Bond Almand, contra.